WYNN, Judge
dissenting,
I agree with Superior Court Judge Knox Jenkins’ rationale for finding that suspension of the petitioner’s driver license under N.C. Gen. Stat. § 20-16(a)(7) was improper. That statute permits DMV to suspend or revoke a driver’s license upon commission of an offense *191in another state that would be grounds for suspension in North Carolina. The petitioner in this case was convicted in the State of Virginia for driving while his Virginia license was expired; his North Carolina license was in tact. As long as a driver possesses a valid driver’s license, it is not an offense in the State of North Carolina to drive in this State while under a suspension of license in another state.
Apparently, the General Assembly recognized that there may be some offenses in another state that would not be grounds for suspension in North Carolina. While it is tempting to say that the offense in this case was driving while license suspended; in fact, the offense was driving in the State of Virginia while his Virginia license was suspended.1 That is not an offense in North Carolina, particularly for this truck driver who had a valid North Carolina license.

. If the defendant had been convicted in Virginia for driving without a license at all, then I would agree with the majority that the offense would be one that would be grounds for suspension in North Carolina.